UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                              No. 98-6153



SALEEM NURIDDIN ABDULLAH,

                                             Petitioner - Appellant,

          versus


LLOYD L. WATERS, Warden; NELSON J. BAKER,
Assistant Warden; RICHARD A. LANHAM, SR.,
Commissioner; MELANIE C. PEREIRA, Deputy
Commissioner; SECURITY CHIEF SMITH; THOMAS R.
CORCORAN, Warden; LEHRMAN W. DOTSON, Assistant
Warden; SAMUEL HAWKINS, Security Chief; CALVIN
VINCENT, CCMS II, Transfer Coordinator; TRANS-
PORTATION UNIT,

                                            Respondents - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Andre M. Davis, District Judge. (CA-97-
3565-AMD)


Submitted:   April 16, 1998                    Decided:   May 4, 1998


Before WILKINS and HAMILTON, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.
Saleem Nuriddin Abduallah, Appellant Pro Se. John Joseph Curran,
Jr., Attorney General, Stephanie Judith Lane-Weber, Assistant
Attorney General, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Appellant appeals from the district court's order dismissing
without prejudice his complaint in which he seeks injunctive relief

against various prison officials. A dismissal without prejudice is

not reviewable by the court unless the reasons stated for the dis-

missal clearly disclose that no amendment to the complaint could

cure its defects. See Domino Sugar Corp. v. Sugar Workers Local
Union 392, 10 F.3d 1064, 1066-67 (4th Cir. 1993). In the present

case, the district court properly found that Appellant failed to

show that he would suffer irreparable harm if the requested relief

was not granted. The appeal is therefore dismissed. We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.


                                                         DISMISSED




                                2